Citation Nr: 0945145	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral ankle 
condition as secondary to gout.

3.  Entitlement to service connection for a bilateral knee 
condition as secondary to gout.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied 
service connection for gout and service connection for 
bilateral ankle and bilateral knee disabilities secondary to 
gout.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  There is no medical or X-ray evidence of gout or gouty 
arthritis during or within one year of service; the 
preponderance of the evidence is against a nexus between a 
current diagnosis of gout and any incident of or finding 
recorded during service. 

3.  As service connection is not in effect for gout, the 
claim for secondary service connection for a bilateral ankle 
disability has no legal merit.

4.  As service connection is not in effect for gout, the 
claim for secondary service connection for a bilateral knee 
disability has no legal merit.



CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service, 
nor may gouty arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

2.  Service connection for a bilateral ankle condition as 
secondary to gout is not warranted as a matter of law.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009); Sabonis v Brown, 6 Vet. App. 426, 430 (1994).

3.  Service connection for a bilateral knee condition as 
secondary to gout is not warranted as a matter of law.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009); Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued a July 2006 VCAA notification letter.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The Veteran was informed of the 
elements of a secondary service connection claim, and 
informed that service connection first needed to be 
established for the underlying gout condition.  In addition, 
this letter provided the Veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2006 VCAA letter noted above was issued prior to the January 
2007 rating decision on appeal, and thus, was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains service 
treatment records, private medical records, and VA medical 
records.  The Board is cognizant that certain private 
providers provided a negative response to a request for 
records.  During the hearing and in letters, the Veteran has 
indicated knowledge of what records had been obtained and has 
actively participated in the obtainment of relevant records.  
It appears that all available records have been obtained to 
the extent possible, and the Veteran has knowledge of what 
records have been obtained.  The Board can find no additional 
duty to obtain records or to notify the Veteran regarding the 
efforts to obtain records prior to adjudication of this claim 
upon the merits.  See 38 C.F.R. § 3.159.

The Veteran has not been provided a VA examination that 
addressed whether he currently has gout that began in 
service, or is otherwise attributable to service.  Although 
there are also claims for service connection for ankle and 
knee conditions, the underlying issue is gout, as this is the 
disability that the Veteran contends began in service.  The 
other disabilities are contended, in essence, to either to be 
part of the gout disability or secondary to the gout 
disability.  See 38 C.F.R. § 3.310.  Thus, there is no duty 
to provide examination regarding these disabilities prior to 
the claim for service connection for gout being established.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, as discussed in greater detail below, the 
second element (2) listed above is not satisfied.  That is, 
the evidence does not establish that gout began in service or 
that an event occurred in service that later caused gout.  
The lay testimony of record that supports such a finding is 
outweighed by the medical history as recorded by the Veteran 
at the time of discharge from service, which was negative for 
any pertinent abnormal findings, and the subsequent VA 
examination that included a musculoskeletal system evaluation 
that was normal.  Further, the evidence does not establish 
that gouty arthritis was manifested to a compensable degree 
within one year from separation from service.  There is no 
competent evidence or opinion that supports the contended 
onset date or causal relationship.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion regarding the claim for service connection 
for gout.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 
McLendon, supra.  As service connection for gout is not 
warranted, the Veteran's claims for secondary service 
connection for bilateral ankle and knee disabilities must be 
denied as a matter of law.  Sabonis, supra.   

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, such as 
arthritis (including gouty arthritis), will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
arthritis became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that his gout began during service.  He 
specifically asserts that what he believed was a reoccurring 
ankle sprain during service was later diagnosed as gout.  He 
testified that he did not seek treatment during service 
because he thought that it was merely a sore ankle.  The 
Veteran denies any injury to either ankle while on active 
duty.  The ankle and knee disabilities claimed on appeal are 
part of, or secondary to, the gout disability.  The Veteran 
has also submitted treatise materials regarding lead exposure 
and the development of gout, indicating that the lead 
exposure can be from firing ranges.  

A review of the service treatment records reveals no 
indication of gout or any other joint disability.  In 
November 1969, the Veteran underwent a separation examination 
during which no joint disability was found.  In a November 
1969 report of medical history completed at this time, the 
Veteran wrote that he was in excellent health and 
specifically marked that he did not have a history of swollen 
or painful joints.  Although these records were completed 
prior to the Veteran's official discharge in January 1970, 
there is no documentation of a change in physical status 
prior to discharge.  

The Veteran underwent a March 1973 VA examination.  The cover 
sheet of this examination contains the Veteran's complaints.  
He did not indicate any current joint pain.  Under 
musculoskeletal system, the examiner wrote that the 
examination was "essentially normal" and "clear."

The Veteran underwent another VA examination in July 1978.  
Under present complaints, the Veteran wrote that he had been 
under treatment for gout, "which originally appeared in 
1971."

A July 1979 record documents that the Veteran had gout.  It 
appears that the clinician indicated that the disability 
began 3 1/2 years prior. 

In a letter dated in January 1980, the Veteran wrote 
requesting a new delimiting date for an education benefit.  
In this letter, he wrote that the gout "came into being 
during 1977."  A letter from a doctor dated in January 1980 
also notes that the Veteran had gout and that "the painful 
swelling of the right ankle began 3 1/2 year years prior to 
this clinician diagnosing the disability in 1979.

A January 1993 private medical record documents that the 
Veteran had been "suffering from gouty arthritis for the 
last 20 years" (approximately 1973).

The Veteran filed the current claim on appeal in July 2006.  
He wrote that he was diagnosed with gout in 1975 or 1976.  
Regarding in-service symptoms, he wrote that "the gout began 
in the last months before discharge; however [he] initially 
thought [he] had simply sprained the ankle as the ankle 
periodically swelled up."

In a letter dated in August 2006, two persons wrote letters 
in support of the claim.  In these lay statements, they 
indicate that they worked with the Veteran in 1970-1971 and 
that the Veteran had swelling of the ankles which caused a 
limp.  That is, these letters attest to the fact that right 
after service the Veteran had ankle swelling and a limp.  The 
writers of these letters wrote that the swelling was later 
diagnosed as gout.  In another August 2006 letter, the 
Veteran's former wife wrote that she knew the Veteran prior 
to service and that they resumed a relationship after the 
Veteran's discharge from service.  She wrote that when he 
returned from service he had gout.  She wrote that from 1970 
through 1979, they thought that he had a tendency toward 
spraining his ankles, but that this was eventually diagnosed 
as gout.

Analysis

The Board finds that service connection for gout, a bilateral 
ankle, and a bilateral knee condition is not warranted.  The 
underlying issue is service connection for gout.  The other 
issues on appeal are joints that the Veteran asserts are 
secondary to or part of the progression of gout.  See 
38 C.F.R. § 3.310.  The Veteran has not asserted that his 
ankle and knee disabilities, other than gout, began during 
service or are otherwise attributable to service.  Therefore, 
as the underlying claim for gout is denied, the claims for 
secondary service connection must be denied as a matter of 
law.  See 38 C.F.R. § 3.310, Sabonis, supra.

The Veteran has testified that he had ankle pain during 
service and that he did not seek treatment at that time as he 
thought that he had an ankle sprain.  He has specifically 
conceded that the initial diagnosis of gout occurred several 
years after service but he alleges that his in-service ankle 
pain was the early manifestation of his gout.  In the July 
1978 VA examination, the Veteran wrote that the gout 
"originally appeared in 1971", which was approximately one 
year after service, but at other times he has indicated that 
this diagnosis was first made in the mid or late 1970s, which 
is consistent with the medical evidence of record.  Lay 
statements from people who worked with him after service, as 
well as a statement from his former wife, report, in essence, 
that the Veteran had ankle swelling and pain upon leaving 
service that was later diagnosed as gout.

The service treatment records do not show an ankle disability 
or any other findings indicative of an early manifestation of 
gout.  There are no medical opinions of record that address 
whether the gout began in service.  This appeal, instead, is 
dependent on the analysis and weighing of the lay statements 
and the medical evidence that record the history of the gout.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Federal Circuit has, thus, held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

The Veteran's statements and the lay statements from other 
individuals submitted in support of the current claim on 
appeal are outweighed by the probative value of other 
evidence of record.  The Veteran specifically marked upon the 
separation report of medical history that he did not have a 
history of swollen or painful joints.  The Veteran now 
asserts decades after service that in the last months of 
service he did have swollen and painful joints.  Thus, the 
Veteran has contradicted the historical record.  The medical 
evidence at the time of separation from service and in March 
1973, approximately two years after service, does not 
document the complaints of ankle pain that the Veteran now 
states he was then experiencing.  In the March 1973 
examination, the examiner indicated that the examination of 
the musculoskeletal system was "essentially normal" and 
"clear."  This contradicts the current lay statements that 
report that as early and 1970-1971 the Veteran had a limp due 
to ankle pain; such statements were not received until more 
than 38 years after the alleged ankle symptoms.  

Further, as outlined above, although in the July 1978 
examination, the Veteran indicated that the gout originally 
appeared in 1971 in other statements, to include a letter 
written in January 1980, he wrote that he began experiencing 
the disability in 1977.  Various medical documents document 
different dates for when the gout began, but none of these 
records indicate in-service incurrence.  

Following a careful review of the lay statements of record, 
the Board finds that these statements of continuity of 
symptomatology made in support of the current claim [since 
July 2006] are of little or no probative value based on the 
above noted inconsistencies and contractions with the medical 
records.  See 38 C.F.R. § 3.303(b).  The Veteran's reported 
history at the time of separation report of medical history 
and the "essentially normal" and "clear" findings in the 
March 1973 VA examination, which was quite thorough and 
performed service years post-service are of more probative 
value.  Thus, the Board finds that the preponderance of the 
evidence is against a finding that the gout began in service, 
to include the alleged ankle pain that the Veteran contends 
represented an early manifestation of gout.  There is also no 
medical or X-ray evidence of gouty arthritis within one year 
of service or for many years thereafter.

The Veteran submitted treatise materials regarding a 
connection between lead exposure and the development of gout.  
There is reference in these records to exposure upon firing 
ranges and lead exposure.  This evidence is not accompanied 
by medical evidence that relates the findings in the treatise 
materials to the Veteran's particular case.  There is no lay 
or medical evidence in the record that discusses the 
Veteran's levels of exposure to lead in service, to include 
the amount of time spent on firing ranges during service.  
Therefore, these treatise materials do not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks v. West, 11 Vet. App. 314 (1998); 
see also Wallin v. West, 11 Vet. App. 509 (1998).

In summation, the Board finds that there is no medical 
evidence of gout during service or gouty arthritis within one 
year of service; gout is not apparent until several years 
after the Veteran's discharge from active duty and the 
preponderance of the evidence is against a nexus between a 
current diagnosis of gout and any incident of or finding 
recorded during service. As service connection is not in 
effect for gout, the claims for secondary service connection 
for a bilateral ankle and bilateral knee disabilities have no 
legal merit.

In view of the foregoing, the benefit of the doubt doctrine 
is not applicable and service connection for gout, bilateral 
ankle condition, or a bilateral ankle condition is not 
warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for a bilateral ankle 
condition as secondary to gout is denied.

Entitlement to service connection for a bilateral knee 
condition as secondary to gout is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


